ORDER
T1 Original jurisdiction is assumed. Let the writ issue to prohibit the Oklahoma Merit Protection Commission, a legislatively created agency, from exercising jurisdiction over petitioners (the Board of Regents for Oklahoma State University and the Agricultural and Mechanical Colleges and Langston University and its President, Ernest L. Holloway), who, gua constitutional entities, stand empowered by Art. 6 § Sla, Art. 18-A §§ 1 and 2 as well as Art. 18-B §§ 1 and 2, OK.
*866Const., to conduct the internal affairs of their subordinate institutions of higher learning free of any imterference by the Oklahoma Merit Protection Commission. The Legislature is powerless to delegate the petitioners' constitutional control over the management of their institutions to any department, commission or agency of state government.
12 Any provisions found in 74 O.8.$upp.2000 § 840-2.5 (popularly referred to as the whistle blower act) which may appear to contravene or abridge the petitioners' fundamental-law power clearly offend the exclusive authority granted them by the terms of Art. 6 § 31a, Art. 13-A and Art. 18-B of the Oklahoma Constitution. The Commission is without jurisdiction over the grievance tendered by the instant controversy between a subordinate institution and one of its employees. It is hence prohibited from proceeding further in that pending matter. See, e.g., Workers' Compensation Court v. Merit Protection Commission, 1993 OK 145, 863 P.2d 1226, 1227.
11 3 Respondent Simpson's motion for sane-tions, which invokes the terms of 12 0.8.ChL. 15, App. 1, Rule 1.191(j), is denied.
{4 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 12th DAY OF FEBRUARY, 2001.
¶5 HARGRAVE, C.J., WATT, V.C.J., and HODGES, LAVENDER, OPALA, SUMMERS, BOUDREAU and WINCHESTER, JJ., concur.
T6 KAUGER, J., not participating.